Citation Nr: 0534651	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a spinal cyst due 
to exposure in service to ionizing radiation.  

2.  Entitlement to service connection for an unspecified lung 
condition due to exposure in service to ionizing radiation.  

3.  Entitlement to service connection for an unspecified 
heart condition due to exposure in service to ionizing 
radiation.  

4.  Entitlement to service connection for an unspecified 
nasal/sinus condition due to exposure in service to ionizing 
radiation.  

5.  Entitlement to service connection for vertigo due to 
exposure in service to ionizing radiation.  

6.  Entitlement to service connection for  tinnitus due to 
exposure in service to ionizing radiation.  

7.  Entitlement to service connection for  bilateral hearing 
loss disability due to exposure in service to ionizing 
radiation.  

8.  Entitlement to service connection for  diabetes due to 
exposure in service to ionizing radiation.  

9.  Entitlement to service connection for cataracts due to 
exposure in service to ionizing radiation.  

10.  Entitlement to service connection for  an unspecified 
stomach condition due to exposure in service to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant testified in support of his 
claims at a hearing held at the RO before a Decision Review 
Officer in April 2004; he also appeared and testified at a 
hearing held at the RO before the undersigned in October 
2005.  Transcripts of both hearings are of record.  

At the April 2004 hearing, the appellant also advanced a 
claim seeking service connection for melanoma.  In June 2004, 
copies of private medical records pertaining to his treatment 
for several skin cancers were received.  This claim is not 
inextricably intertwined with the issues currently before the 
Board and has not been adjudicated by the RO.  Accordingly, 
this matter is referred to the attention of the RO for 
appropriate further action.  


FINDINGS OF FACT

1.  The appellant does not currently have residuals from the 
postservice removal of a spinal cyst; nor does he currently 
have the claimed lung condition, heart condition, nasal/sinus 
condition, vertigo, tinnitus, hearing loss disability, 
cataracts, or stomach condition.  

2.  The appellant's current diabetes or hypertension is not 
shown to be a radiogenic disability or to be otherwise 
etiologically related to any incident in service.  


CONCLUSION OF LAW

Entitlement to service connection for a spinal cyst, a lung 
condition, a heart condition, a nasal/sinus condition, 
vertigo, tinnitus, bilateral hearing loss disability, 
diabetes, cataracts, or a stomach condition due to exposure 
in service to ionizing radiation is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the two letters 
addressed to the appellant by the RO dated June 14, 2002.  In 
these letters and in the statement of the case and 
supplements thereto, the RO specifically informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of those claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, VA medical records dating back to 1946 have been 
requested in connection with this appeal.  The appellant has 
asserted that he would submit copies of relevant private 
medical treatment records, and the record has been held open 
for this purpose, but he has not done so.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in August 2002, after the initial VCAA 
letters had been sent to he appellant in June 2002.  
Subsequently, additional notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in July 2004 upon the 
issuance of the last supplemental statement of the case.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of these claims 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis, 
cardiovascular disease, diabetes mellitus, or organic disease 
of the nervous system to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, certain diseases are presumed to have been 
caused by exposure to ionizing radiation in service if they 
become manifest in radiation-exposed veterans at any time 
after service.  38 C.F.R. § 3.309(d).  These radiation-
presumptive diseases do not include any of the claimed 
disabilities at issue in this appeal, nor is the appellant a 
radiation-exposed veteran as defined at 38 C.F.R. 
§ 3.309(d)(3).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The evidence does not establish, and the appellant does not 
contend, that any of the claimed disabilities were present in 
service.  The appellant contends that all of the claimed 
disabilities were the result of his exposure in service to 
ionizing radiation.  This exposure occurred when the 
appellant's troopship landed him at Hiroshima in 1945, where 
he stayed overnight before going to his assigned duty station 
the next day.  The appellant did not participate in the 
occupation of Hiroshima or Nagasaki, as defined at 38 C.F.R. 
§ 3.309(d)(3)(ii)(B), nor did he otherwise participate in a 
"radiation-risk activity" as set forth at 38 C.F.R. 
§ 3.309(d)(3); consequently, he does not qualify as a 
"radiation-exposed veteran" as defined in that regulation.  
Since none of the claimed disabilities are listed at 
38 C.F.R. § 3.309(d), and the appellant is not a "radiation-
exposed veteran," he does not qualify for the legal 
presumption established by 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  

A.  Service Connection for a Spinal Cyst, a Lung Condition, a 
Heart Condition, a Nasal/Sinus Condition, Vertigo, Tinnitus, 
Bilateral Hearing Loss Disability, or a Stomach Condition due 
to Exposure in Service to Ionizing Radiation:

The appellant has been repeatedly asked to submit competent 
evidence to establish that he currently has all of the 
claimed disabilities.  After the April 2004 hearing, the 
record was held open for 60 days so that he could submit this 
evidence.  Nevertheless, the current record does not reflect 
competent medical evidence that the appellant currently has 
the claimed spinal cyst, lung condition, heart condition 
(other than hypertension, discussed below), nasal/sinus 
condition, vertigo, tinnitus, bilateral hearing loss 
disability, or stomach condition.  He further testified under 
oath before the undersigned that he currently experiences no 
problems from the spinal cyst removed after service, and that 
the vertigo he experienced in 1947 or 1948 or 1949 is now 
"just about cured."  Likewise, the episode of stomach pain 
for which he was hospitalized at a VA facility in April and 
May 1947 was acute and transitory in nature and, according to 
the relevant medical records, never resulted in a diagnosis.  
Similarly, although the appellant was complaining of stomach 
pain on a VA outpatient visit in December 2001, no diagnosis 
was reported at that time either.  In addition, according to 
the appellant's testimony at both hearings, the claimed 
nasal/sinus condition consists of occasional nosebleeds and 
occasional sinus infections, none of which were present in 
service and none of which have been clinically documented.  

Although two spots were allegedly removed from the 
appellant's lung in either 1947 or 1964 (the appellant's 
testimony is contradictory on this point), he has never 
submitted the relevant medical records or documented any 
current lung problems.  Likewise the alleged heart murmur 
with clogged arteries, tinnitus, or hearing loss has never 
been documented by competent medical evidence.  In general, 
lay witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  In the 
absence of competent medical evidence of current disability, 
the claims seeking service connection for the claimed spinal 
cyst, lung condition, heart condition, nasal/sinus condition, 
vertigo, tinnitus, bilateral hearing loss disability, or 
stomach condition must be denied.  

B.  Service Connection for Diabetes or Hypertension due to 
Exposure in Service to Ionizing Radiation:

The appellant's VA medical records list diabetes mellitus and 
hypertension as current disabilities.  The appellant has 
testified that these disorders were not present in service, 
and that diabetes was first diagnosed in 1989 or 1990, many 
years after service.  Neither diabetes nor hypertension is 
listed at 38 C.F.R. § 3.311 as one of the radiogenic diseases 
recognized by VA based upon numerous medical studies, and the 
appellant has not submitted competent medical evidence 
establishing that diabetes or hypertension can be caused by 
exposure to ionizing radiation or is otherwise etiologically 
related to service.  He has offered nothing more than his 
personal opinion that his diabetes and all of the claimed 
disabilities could have resulted from his exposure to 
ionizing radiation at Hiroshima in 1946.  The Board 
recognizes the sincerity of the appellant's belief in the 
merits of his claims; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, the appeal as these issues will be 
denied as well.  

C.  Service Connection for Cataracts due to Exposure in 
Service to Ionizing Radiation:

Posterior subcapsular cataracts are among the recognized 
radiogenic disorders listed at 38 C.F.R. § 3.311.  If the 
appellant currently had this disability, he would be entitled 
to the additional evidentiary development specified by that 
regulation, including a dose estimate by the VA 
Undersecretary for Health pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  However, the current record does not 
reflect any medical evidence concerning the claimed 
cataracts, including what type of cataracts (if any) the 
appellant currently has.  Under these circumstances, this 
appeal will also be denied.  


ORDER

As to all issues, the appeal is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


